DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Claim Objections: Applicant’s amendments to the Claims have overcome the Claim Objections previously set forth in the Non-Final Office Action dated 7/26/2022. However, amended claims filed on 9/15/2022 have created another Claim Objections, as detailed below.
With respect to 35 U.S.C. 112(f) Claim Interpretation: Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(f) Claim Interpretation previously set forth in the Non-Final Office Action dated 7/26/2022. 
With respect to 35 U.S.C. 112(b) Rejection: Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(b) Rejection previously set forth in the Non-Final Office Action dated 7/26/2022. 

Response to Arguments
With respect to 35 U.S.C. 103 Rejection: Applicant’s arguments on pages 8-10 (Remark dated 9/15/2022) with respect to claim(s) 1-20 have been fully considered but are moot because the new ground(s) of rejection necessitated by amendments.
The Applicant(s)’ Argument: (Regarding claims 1, 2, 14 and 17)
“With regard to the Examiner's rejection of claims 1, 2, 14 and 17 under 35 U.S.C. § 103 as allegedly being obvious over Papanikolaou in view of Bolger in further view of Petrenko, Applicant has amended the independent claims 1, 14 and 17, as discussed during the interview, and contends that Papanikolaou, Bolger, and Petrenko, taken singly or in any combination, do not render obvious claims 1, 14 and 17, as amended, from which claim 2 ultimately depends (specifically depends from amended claim 1). 
In contrast, amended independent claims 1, 14, and 17 Papanikolaou is generally directed to a heated mechanism for a deployable exterior door handle for a vehicle. Papanikolaou generally discloses a heating mechanism in thermal communication with the outer face of the door handle. Bolger is generally directed to a preconditioning for vehicle subsystem. Bolger generally discloses that a subsystem conditioner may be a thermoelectric cooler on a steering wheel or door handle region. Petrenko is generally directed to a system and method for windshield deicing. Petrenko generally discloses a battery included in a deicing system…
…Applicant submits that Papanikolaou, bolger, and Petrenko taken either singly, or in combination, fail to teach or even suggest the claimed apparatus and therefore would not have rendered the claimed invention obvious. As amended claims 1, 14, and 17 would not have been rendered obvious by Papanikolaou, Bolger, and/or Petrenko, claims 1, 14 and 17 are believed to be in condition for allowance. As claims 1, 14 and 17 are believed to be allowable, claim 2 is also believed to be allowable, as this claims ultimately depends from an allowable base claim (amended claim 1). Withdrawal of the rejection of claims 1, 2, 14 and 17 is, therefore, respectfully requested.”
The Examiner’s Response: 
Examiner respectfully disagrees because:
In response to applicant’s argument that prior arts Bolger and Petrenko are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art Bolger is used as a secondary reference to teach the claim limitation “a thermoelectric cooler controller” only because the limitation “a heating feature” as recited in claim 1 (Claims dated 5/23/2019) invoked 35 U.S.C. 112(f) and was interpreted as “heating feature includes a thermoelectric cooler controller and a resistive heating element” (see 35 U.S.C. 112(f) section in the Non-Final Office Action dated 7/26/2022), and the prior art Petrenko is used as a third reference to teach the claim limitation “a rechargeable battery” only. The other limitations (i.e., a latch assembly including a housing and a latch carried in said housing; a heating feature comprises a resistive heating element at least partially carried on said housing) are already disclosed and/or suggested by the primary reference Papanikolaou. Therefore, Bolger and Petrenko are analogous arts because these two references are reasonably pertinent to the problem faced by the inventor of having heating feature includes a thermoelectric cooler and a rechargeable battery connected to said heating feature. See MPEP 2141.01(a).
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as previously stated, the prior art Bolger is used as a secondary reference to teach the claim limitation “a thermoelectric cooler controller” because the limitation “a heating feature” as recited in claim 1 (Claims dated 5/23/2019) invoked 35 U.S.C. 112(f) and was interpreted as “heating feature includes a thermoelectric cooler controller and a resistive heating element” (see 35 U.S.C. 112(f) section in the Non-Final Office Action dated 7/26/2022), and the prior art Petrenko is used as a third reference to teach the claim limitation “a rechargeable battery” only. The other limitations (i.e., a latch assembly including a housing and a latch carried in said housing; a heating feature comprises a resistive heating element at least partially carried on said housing) are already disclosed and/or suggested by the primary reference Papanikolaou. Bolger and Petrenko are modifying and adding features onto the heating door latch assembly disclosed by Papanikolaou. Therefore, the applied references Papanikolaou in view of Bolger and Petrenko teaches “a latch assembly including a housing and a latch carried in said housing; a heating feature at least partially carried on said housing; and a rechargeable battery connected to said heating feature”. 

Claim Objections
Claims 4-5, 7-10, 12-13, 19-20 are objected to because of the following informalities:
Claim 4 recited the limitation “said heater” in line 2. Since claim 4 depends on claim 3, the limitation “said heater” should be changed to “said resistive heater” to properly refer to the corresponding limitation recited previously in claim 3 (lines 1-2), and to further limit the subject matter of the claim upon which it depends. 
Claims 5, 7-10, 12-13 are objected by virtue of their dependence on claim 4. 
Similarly, claim 5 (line 3), claim 7 (line 2), claim 8 (line 2) recite the limitation “said heater”. Because claim 8 depends on claim 7, claim 7 depends on claim 5, claim 5 depends on claim 4, claim 4 depends on claim 3, and claim 3 recites the limitation “said resistive heater” in lines 1-2; therefore, the limitation “said heater” recited in claim 5 (line 3), claim 7 (line 2), claim 8 (line 2) should be changed to “said resistive heater” to properly refer to the corresponding limitation recited previously in claim 3 (lines 1-2), and to further limit the subject matter of the claim upon which it depends.
Claims 7-10, 12-13 are objected by virtue of their dependence on claim 5. 
Claims 8-10, 12-13 are objected by virtue of their dependence on claim 7.
Claims 9-10, 12-13 are objected by virtue of their dependence on claim 8.
Claim 7 (lines 2-3), claim 8 (lines 2-3) recite the limitation “said current latch assembly temperature data”. This limitation should be changed to “said latch temperature data” to properly refer to the corresponding limitation recited previously in claim 1 (line 7).
Claims 8-10, 12-13 are objected by virtue of their dependence on claim 7.
Claims 9-10, 12-13 are objected by virtue of their dependence on claim 8.
Claim 12 recites the limitation “said heating feature” in line 2. Since claim 12 depends on claim 10, claim 10 depends on claim 8, claim 8 depends on claim 7, claim 7 depends on claim 5, claim 5 depends on claim 4, claim 4 depends on claim 3, claim 3 recites the limitation “said resistive heater” in lines 1-2; therefore, the limitation “said heating feature” herein should be changed to “said resistive heater” to properly refer to the corresponding limitation recited previously in claims 3-5, 7-10, and to further limit the subject matter of the claim upon which it depends.
Claim 13 is objected by virtue of its dependence on claim 12.
Claim 12 recites the limitation “said current outside ambient air temperature data” in lines 2-3. This should read “said ambient air temperature data” to properly refer to the corresponding limitation recited previously in claim 1 (line 5).
Claim 13 is objected by virtue of its dependence on claim 12.
Claim 13 recites the limitation “said heater” in line 2. Since claim 13 depends on claim 12, claim 12 depends on claim 10, claim 10 depends on claim 8, claim 8 depends on claim 7, claim 7 depends on claim 5, claim 5 depends on claim 4, claim 4 depends on claim 3, claim 3 recites the limitation “said resistive heater” in lines 1-2; therefore, the limitation “said heater” herein should be changed to “said resistive heater” to properly refer to the corresponding limitation recited previously in claims 3-5, 7-10, 12, and to further limit the subject matter of the claim upon which it depends.
Claim 19 recites the limitation “said heating feature” in line 2. Since claim 19 depends on claim 18, the limitation “said heating feature” herein should be changed to “said resistive heater” to properly refer to the corresponding limitation recited previously in claim 18 (lines 1-2).
Claim 20 is objected by virtue of its dependence on claim 19.
Claim 20 recites the limitation “said heater” in line 3. Since claim 20 depends on claim 19, claim 19 depends on claim 18, claim 18 recites the limitation “said resistive heater” in lines 1-2; therefore, the limitation “said heater” in claim 20 should be changed to “said resistive heater” to properly refer to the corresponding limitation recited in claim 18 (lines 1-2), and to further limit the subject matter of the claim upon which it depends.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As recited in claim 12 (line 1), claim 12 depends on claim 10, however, claim 10 does not recite any control logic, heating feature/heater, nor current outside ambient air temperature data. Therefore, claim 12 is improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 is rejected by virtue of its dependence on claim 12.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Papanikolaou et al. (U.S. Pub. No. 2017/0370123 A1, previously cited) in view of Takahashi et al. (U.S. 2002/0050251 A1, newly cited), Honey-Jones (U.S. 2018/0261069 A1, newly cited), and further in view of Petrenko et al. (U.S. Pub. No. 2012/0234816 A1, previously cited). 
Regarding claim 1, Papanikolaou discloses an apparatus for a vehicle (vehicle 18, Papanikolaou fig.1), the apparatus (vehicle 18, Papanikolaou fig.1) comprising: 
a latch assembly (vehicle door 12, Papanikolaou fig.1) including a housing (handle region 52, Papanikolaou fig.1) and a latch carried in said housing (note that Papanikolaou does not explicitly show a latch; however, it is necessary to have the latch associated with a vehicle door in order to close/lock the vehicle door; additionally, the handle 26 must have a lock, because it is shown on fig.3, right above numeral 28, an icon with lock (see Papanikolaou annotated fig.3 below), the latch is necessarily present in every lock; thus, the latch is presented in the handle region 52); 
a heater (heating mechanism 10 includes a resistive heating element 130; Papanikolaou figs.2, 5-6) at least partially carried on said housing (heating mechanism 10 carried on handle region 52, as shown in Papanikolaou figs.1-2); 
a controller (remote transmitter 36, Papanikolaou fig.4; remote transmitter 36 includes a remote start control, as indicated by Par.0025) coupled with the heater for powering the heater (as shown in Papanikolaou figs.10-11 and indicated by Par.0025, remote transmitter 36 coupled with the heating mechanism 10 for powering the heating mechanism 10 to activate and deactivate heating mechanism 10) [Papanikolaou Par.0025 cited: “the remote transmitter 36 for activating the heating mechanism 10”]; 
a latch temperature sensor (temperature sensor 50, Papanikolaou figs 5-6) configured to provide latch temperature data (temperature readings of surface temperature 16 of door handle 14  gathered by the temperature sensor 50, Papanikolaou Par.0028) to the controller (remote transmitter 36, Papanikolaou fig.4) [various temperature readings of surface temperature 16 of door handle 14 gathered by the temperature sensor 50 placed in communication with the heating mechanism 10, the handle region 52, and the signal 100 from the remote starter 102 of remote transmitter 36, as described in details in Papanikolaou Par.0025 & 0028];

    PNG
    media_image1.png
    673
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    851
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    622
    959
    media_image3.png
    Greyscale

Papanikolaou does not disclose:
an ambient air temperature sensor configured to provide ambient air temperature data to the controller when an ignition of the vehicle is in an on condition; 
a latch temperature sensor configured to provide latch temperature data to the controller when the ignition of the vehicle is in an off condition; and 
a rechargeable battery electrically connected to said heater for powering the heater.
Takahashi teaches an apparatus for vehicle (Takahashi figs.1-2) comprising: 
an ambient air temperature sensor (ambient temperature sensor 105; Takahashi fig.1, Par.0042) configured to provide ambient air temperature data (the outputs of the ambient temperature sensor 105, Takahashi Par.0042) to the controller (electronic control unit ECU 100; Takahashi fig.1, Pars.0040 & 0042) when an ignition of the vehicle is in an on condition (as indicated by Takahashi Par.0042, when the vehicle’s ignition switch (not shown) is turned ON, the outputs of the ambient temperature sensor 105 are read by the electronic control unit ECU 100) [Takahashi Par.0042 cited: “When the engine 10 starts after the vehicle's ignition switch (not shown) is turned ON, the outputs of the speed sensor 104, the pressure sensor 103, the first and second coolant temperature sensors 101 and 102, the ambient temperature sensor 105, and the start switch 106 are read by the ECU 100”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Papanikolaou, by adding the teaching of an ambient air temperature sensor configured to provide ambient air temperature data to the controller when an ignition of the vehicle is in an on condition, as taught by Takahashi, because by doing so, the temperature of the outer surface or skin of the vehicle, the door, and/or door handle can be regulated to thereby prevent the formation of ice.
Papanikolaou in view of Takahashi teaches the apparatus as set forth above, but does not teach:
a latch temperature sensor configured to provide latch temperature data to the controller when the ignition of the vehicle is in an off condition; and 
a rechargeable battery electrically connected to said heater for powering the heater.
Honey-Jones teaches an apparatus for vehicle (Honey-Jones figs.1-7) comprising:
a temperature sensor configured to provide temperature data to the controller when the ignition of the vehicle is in an off condition (as indicated by Honey-Jones Par.0038, when the ignition of the vehicle is turned off, a controller with the temperature sensor will be activated, the controller monitors and detects the temperature by receiving temperature data from the temperature sensor) [Honey-Jones Par.0038 cited: “When the ignition of the vehicle is turned off, a controller with the temperature sensor and the carbon dioxide sensor within the vehicle cabin such as the cabin will be activated. The controller will either in an immediate real time method, or based upon a programmed timeframe for snapshots or sampling of the environment within the vehicle, monitor the vehicle cabin to detect an increase in temperature...”];
Prior art Papanikolaou discloses a latch temperature sensor configured to provide latch temperature data to the controller (as cited and explained above), but does not disclose a latch temperature sensor configured to provide latch temperature data to the controller when the ignition of the vehicle is in an off condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Papanikolaou in view of Takahashi, by adding the teaching of a temperature sensor configured to provide temperature data to the controller when the ignition of the vehicle is in an off condition, as taught by Honey-Jones, in order to regulate the temperature of the door latch to prevent the formation of ice on the door latch even when the vehicle is in an off condition, so that the time needed to heat/warm up the door latch can be reduced.
Papanikolaou in view of Takahashi and Honey-Jones teaches the apparatus as set forth above, but does not teach:
a rechargeable battery electrically connected to said heater for powering the heater.
Petrenko teaches an apparatus for vehicle (100, Petrenko fig.1) comprising:
a rechargeable battery (battery 12, Petrenko fig.1; battery 12 is included in the deicing system 100 and battery 12 is a rechargeable battery as indicated by Petrenko Par.0035] electrically connected to said heater (heater 17, Petrenko fig.1) (as shown in Petrenko fig.1, battery 12 electrically connected to heaters 17) for powering the heater (as shown in Petrenko fig.1 and indicated by Par.0035, battery 12 is electrically connected to heater 17 for powering the heater 17] [Par.0035 cited: “One advantage of system 100 is that battery 12 alone, or together with alternator 10, can supply heater 17 with more power than alternator 10 alone. A typical 12V battery, as fitted in a car for example, is capable of supplying from 7 kW to 10 kW for up to about thirty seconds without being damaged. Thirty seconds of 7 kW power is sufficient to deice a windshield, and battery 12 may be recharged by alternator 10 between such deicing events”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Papanikolaou in view of Takahashi and Honey-Jones, by adding the Petrenko rechargeable battery, because rechargeable battery is well known as to be safe and reliable; therefore, having rechargeable battery connected to the heating mechanism would create less environmental waste.

Claims 2-5, 7-10, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolaou et al. (U.S. Pub. No. 2017/0370123 A1, previously cited) in view of Takahashi et al. (U.S. 2002/0050251 A1, newly cited), Honey-Jones (U.S. 2018/0261069 A1, newly cited), Petrenko et al. (U.S. Pub. No. 2012/0234816 A1, previously cited), and further in view of Bolger et al. (U.S. Pub. No. 2017/0072966 A1, previously cited). 
Regarding claim 2, Papanikolaou in view of Takahashi, Honey-Jones, and Petrenko teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said heater (heating mechanism 10; Papanikolaou figs.2, 5-6) includes a resistive heater (heating mechanism 10 includes a resistive heating element 130; Papanikolaou figs.2, 5-6 & Par.0031).
However, Papanikolaou in view of Takahashi, Honey-Jones, and Petrenko does not teach:
wherein said heater includes a thermoelectric cooler controller.
Bolger teaches an apparatus for vehicle (Bolger figs.1-3) comprising:
a thermoelectric cooler controller (as indicated by Par.0023: “the fourth subsystem conditioner 66 may be a thermoelectric cooler”; note that Bolger fig.1 shows the fourth vehicle subsystem 66 is installed on the steering wheel 62 of the vehicle 10; however, the fourth vehicle subsystem can also be installed in door handle region as indicated by Par.0022: “A fourth vehicle subsystem may include various touch or contact points in the vehicle 10 where a vehicle user comes into physical contact with the vehicle 10. The contact points may include the steering wheel, seats, gear shifters, petals, door handles, control panels, or any other component of the vehicle 10 that the vehicle user may come into physical contact with.”)
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the combination of Papanikolaou in view of Takahashi, Honey-Jones, and Petrenko, by adding the teaching of thermoelectric cooler controller, as taught by Bolger, in order to maintain an optimal temperature range; particularly, if the temperature is greater than an upper threshold, the thermoelectric cooler can be activated to decrease the temperature in order to maintain the desired or optimal temperature range without continuously activate and deactivate the heating mechanism; and thus, the energy would be optimally saved, as recognized by Bolger [Bolger, Par.0023].

Regarding claim 3, Papanikolaou in view of Takahashi, Honey-Jones, Petrenko, and Bolger teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said resistive heater (heating mechanism 10 includes a resistive heating element 130; Papanikolaou figs.2, 5-6) is molded to a face (outer face 26 of door handle 14, Papanikolaou figs.2-3) of said housing (handle region 52, figs.2-3) (as shown in Papanikolaou figs.2-3, heating mechanism 10 is molded to outer face 26 of door handle 14 of handle region 52).
However, Papanikolaou does not discloses: 
wherein said resistive heater is a heater film.
Petrenko teaches:
wherein said resistive heater (heater 17, Petrenko fig.1) is a heater film (as indicated by Petrenko Par.0072, heater 17 is a heater film made of silver, gold or the like; it is known that resistive heater can be made of silver or gold, see prior art made of record and not relied upon in Conclusion section of this office action).
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute the Papanikolaou in view of Takahashi, Honey-Jones, Petrenko and Bolger heater (see Papanikolaou) with the Petrenko heater because the substitution of one known element for another would yield a predictable result of having a resistive heating element molded to the surface of door handle in order to apply heat to the surface of door handle in order to unlock the door in the freezing weather condition. MPEP 2143 I (B).

Regarding claim 4, Papanikolaou in view of Takahashi, Honey-Jones, Petrenko, and Bolger teaches the apparatus as set forth above, Papanikolaou also discloses:
further including a controller (remote transmitter 36, Papanikolaou fig.4; remote transmitter 36 includes a remote start control, as indicated by Papanikolaou Par.0025) controlling operation of said heater (remote transmitter 36 is used to control heating mechanism 10, as indicated by Papanikolaou Par.0025) [Par.0025 cited: “the remote transmitter 36 for activating the heating mechanism 10 is a remote start control”].

Regarding claim 5, Papanikolaou in view of Takahashi, Honey-Jones, Petrenko, and Bolger teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said ontroller (remote transmitter 36 includes a remote start control, as indicated by Papanikolaou Par.0025) comprises a control logic (control logic as shown in Papanikolaou figs.10-11) configured to activate and deactivate said heater (as shown in Papanikolaou figs.10-11, control logic configured to activate and deactivate heating mechanism 10).

Regarding claim 7, Papanikolaou in view of Takahashi, Honey-Jones, Petrenko, and Bolger teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said controller is configured to activate said heater (remote transmitter 36 having control logic configured to activate the heating mechanism 10, as shown in Papanikolaou figs.10-11, or can be seen in the rejection for claim 5) in response to said current latch assembly temperature data (surface temperature 16 of door handle 14) indicating 
a first current latch assembly temperature below a first threshold latch assembly temperature (the first threshold latch assembly temperature is the predetermined minimum temperature 54 of surface temperature 16 of door handle 14, Papanikolaou fig.8 and Par.0025; as indicated by Papanikolaou Par.0025, the heating mechanism 10 is activated if surface temperature 16 is below the predetermined minimum temperature 54] [Par.0025 cited: “the heating mechanism 10 may only be activated when the surface temperature 16 of the handle region 52 is below the predetermined minimum temperature 54, such as below the freezing point of water”].

Regarding claim 8, Papanikolaou in view of Takahashi, Honey-Jones, Petrenko, and Bolger teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said control logic is configured to deactivate said heater (control logic as shown in Papanikolaou figs.10-11, or can be seen in the rejection for claim 5) in response to said current latch assembly temperature data (surface temperature 16 of door handle 14) indicating 
a second current latch assembly temperature above a second threshold latch assembly temperature (the second threshold temperature can be a predetermined temperature 74 or the predetermined minimum temperature 54 because: as indicated by Papanikolaou Par.0022, the heating mechanism 10 is deactivated if surface temperature 16 is above the predetermined temperature 74 (the predetermined temperature 74 is an above upper bound of predetermined temperature range 90, as shown in fig.8 below); additionally, as indicated by Papanikolaou Par.0024-0025, the predetermined temperature range 90 is configured to maintain the surface temperature 16 at least close to or above the freezing point of water, wherein the freezing point of water is the predetermined minimum temperature 54 [Papanikolaou Par.0024 cited: “the predetermined temperature range 90 is configured to maintain the surface temperature 16 at least close to or above the freezing point of water”; Par.0025 cited: “the heating mechanism 10 may only be activated when the surface temperature 16 of the handle region 52 is below the predetermined minimum temperature 54, such as below the freezing point of water”]; therefore, in the case that the predetermined temperature range 90 is configured to maintain the surface temperature 16 at least close to the freezing point of water (i.e., predetermined minimum temperature 54), the second threshold temperature is the predetermined minimum temperature 54; and in the case that the predetermined temperature range 90 is configured to maintain the surface temperature 16 above the freezing point of water, the second threshold of the surface temperature 16 is the predetermined temperature 74).

    PNG
    media_image4.png
    575
    966
    media_image4.png
    Greyscale


Regarding claim 9, Papanikolaou in view of Takahashi, Honey-Jones, Petrenko, and Bolger teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said first threshold latch assembly temperature (predetermined minimum temperature 54, Papanikolaou fig.8) is lower than said second threshold latch assembly temperature (predetermined temperature 74, Papanikolaou fig.8) (as shown in Papanikolaou fig.8, predetermined minimum temperature 54 is lower than predetermined temperature 74).

Regarding claim 10, Papanikolaou in view of Takahashi, Honey-Jones, Petrenko, and Bolger teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said first threshold latch assembly temperature (predetermined minimum temperature 54, Papanikolaou fig.8) is equal to said second threshold latch assembly temperature (predetermined minimum temperature 54, Papanikolaou fig.8) [in the case that the predetermined temperature range 90 is configured to maintain the surface temperature 16 at least close to the freezing point of water (i.e., predetermined minimum temperature 54), the first and second threshold temperatures are predetermined minimum temperature 54 (see rejection for claims 7-8), and thus, they are equal to each other].

Regarding claim 14, Papanikolaou discloses an apparatus for a vehicle (vehicle 18, Papanikolaou fig.1), the apparatus (vehicle 18, Papanikolaou fig.1) comprising: 
a latch assembly (vehicle door 12, Papanikolaou fig.1) including a housing (handle region 52, Papanikolaou fig.1) and a latch carried in said housing (note that Papanikolaou does not explicitly show a latch; however, it is necessary to have the latch associated with a vehicle door in order to close/lock the vehicle door; additionally, the handle 26 must have a lock, because it is shown on fig.3, right above numeral 28, an icon with lock (see Papanikolaou annotated fig.3 below), the latch is necessarily present in every lock; thus, the latch is presented in the handle region 52); 
a heating feature including a resistive heater (heating mechanism 10 includes a resistive heating element 130; Papanikolaou figs.2, 5-6) wherein said resistive heater is carried on said housing (heating mechanism 10 includes a resistive heating element 130 carried on door handle 14 of handle region 52, as shown in Papanikolaou figs.1-2);
a controller (remote transmitter 36, Papanikolaou fig.4; remote transmitter 36 includes a remote start control, as indicated by Par.0025) coupled with the heater for controlling the heater (as shown in Papanikolaou figs.10-11 and indicated by Par.0025, remote transmitter 36 coupled with the heating mechanism 10 for controlling the heating mechanism 10 to activate and deactivate heating mechanism 10) [Papanikolaou Par.0025 cited: “the remote transmitter 36 for activating the heating mechanism 10”]; 
a latch temperature sensor (temperature sensor 50, Papanikolaou figs 5-6) configured to provide latch temperature data (temperature readings of surface temperature 16 of door handle 14  gathered by the temperature sensor 50, Papanikolaou Par.0028) to the controller (remote transmitter 36, Papanikolaou fig.4) [various temperature readings of surface temperature 16 of door handle 14 gathered by the temperature sensor 50 placed in communication with the heating mechanism 10, the handle region 52, and the signal 100 from the remote starter 102 of remote transmitter 36, as described in details in Papanikolaou Par.0025 & 0028];

    PNG
    media_image3.png
    622
    959
    media_image3.png
    Greyscale

Papanikolaou does not disclose:
a thermoelectric cooler controller;
an ambient air temperature sensor configured to provide ambient air temperature data to the controller when an ignition of the vehicle is in an on condition; 
a latch temperature sensor configured to provide latch temperature data to the controller when the ignition of the vehicle is in an off condition; and 
a rechargeable battery connected to said heater for powering the heater.
Bolger teaches an apparatus for vehicle (Bolger figs.1-3) comprising:
a thermoelectric cooler controller (as indicated by Par.0023: “the fourth subsystem conditioner 66 may be a thermoelectric cooler”; note that Bolger fig.1 shows the fourth vehicle subsystem 66 is installed on the steering wheel 62 of the vehicle 10; however, the fourth vehicle subsystem can also be installed in door handle region as indicated by Par.0022: “A fourth vehicle subsystem may include various touch or contact points in the vehicle 10 where a vehicle user comes into physical contact with the vehicle 10. The contact points may include the steering wheel, seats, gear shifters, petals, door handles, control panels, or any other component of the vehicle 10 that the vehicle user may come into physical contact with.”)
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the invention of Papanikolaou, by adding the teaching of thermoelectric cooler controller, as taught by Bolger, in order to maintain an optimal temperature range; particularly, if the temperature is greater than an upper threshold, the thermoelectric cooler can be activated to decrease the temperature in order to maintain the desired or optimal temperature range without continuously activate and deactivate the heating mechanism; and thus, the energy would be optimally saved, as recognized by Bolger [Bolger, Par.0023].
Papanikolaou in view of Bolger teaches the apparatus as set forth above, but does not teach:
an ambient air temperature sensor configured to provide ambient air temperature data to the controller when an ignition of the vehicle is in an on condition; 
a latch temperature sensor configured to provide latch temperature data to the controller when the ignition of the vehicle is in an off condition; and 
a rechargeable battery connected to said heater for powering the heater.
Takahashi teaches an apparatus for vehicle (Takahashi figs.1-2) comprising: 
an ambient air temperature sensor (ambient temperature sensor 105; Takahashi fig.1, Par.0042) configured to provide ambient air temperature data (the outputs of the ambient temperature sensor 105, Takahashi Par.0042) to the controller (electronic control unit ECU 100; Takahashi fig.1, Pars.0040 & 0042) when an ignition of the vehicle is in an on condition (as indicated by Takahashi Par.0042, when the vehicle’s ignition switch (not shown) is turned ON, the outputs of the ambient temperature sensor 105 are read by the electronic control unit ECU 100) [Takahashi Par.0042 cited: “When the engine 10 starts after the vehicle's ignition switch (not shown) is turned ON, the outputs of the speed sensor 104, the pressure sensor 103, the first and second coolant temperature sensors 101 and 102, the ambient temperature sensor 105, and the start switch 106 are read by the ECU 100”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Papanikolaou in view of Bolger, by adding the teaching of an ambient air temperature sensor configured to provide ambient air temperature data to the controller when an ignition of the vehicle is in an on condition, as taught by Takahashi, because by doing so, the temperature of the outer surface or skin of the vehicle, the door, and/or door handle can be regulated to thereby prevent the formation of ice.
Papanikolaou in view of Bolger and Takahashi teaches the apparatus as set forth above, but does not teach:
a latch temperature sensor configured to provide latch temperature data to the controller when the ignition of the vehicle is in an off condition; and 
a rechargeable battery connected to said heater for powering the heater.
Honey-Jones teaches an apparatus for vehicle (Honey-Jones figs.1-7) comprising:
a temperature sensor configured to provide temperature data to the controller when the ignition of the vehicle is in an off condition (as indicated by Honey-Jones Par.0038, when the ignition of the vehicle is turned off, a controller with the temperature sensor will be activated, the controller monitors and detects the temperature by receiving temperature data from the temperature sensor) [Honey-Jones Par.0038 cited: “When the ignition of the vehicle is turned off, a controller with the temperature sensor and the carbon dioxide sensor within the vehicle cabin such as the cabin will be activated. The controller will either in an immediate real time method, or based upon a programmed timeframe for snapshots or sampling of the environment within the vehicle, monitor the vehicle cabin to detect an increase in temperature...”];
Prior art Papanikolaou discloses a latch temperature sensor configured to provide latch temperature data to the controller (as cited and explained above), but does not disclose a latch temperature sensor configured to provide latch temperature data to the controller when the ignition of the vehicle is in an off condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Papanikolaou in view of Bolger and Takahashi, by adding the teaching of a temperature sensor configured to provide temperature data to the controller when the ignition of the vehicle is in an off condition, as taught by Honey-Jones, in order to regulate the temperature of the door latch to prevent the formation of ice on the door latch even when the vehicle is in an off condition, so that the time needed to heat/warm up the door latch can be reduced.
Papanikolaou in view of Bolger, Takahashi, and Honey-Jones teaches the apparatus as set forth above, but does not teach:
a rechargeable battery connected to said heater for powering the heater.
Petrenko teaches an apparatus for vehicle (100, Petrenko fig.1) comprising:
a rechargeable battery (battery 12, Petrenko fig.1; battery 12 is included in the deicing system 100 and battery 12 is a rechargeable battery as indicated by Petrenko Par.0035] connected to said heater (heater 17, Petrenko fig.1) (as shown in Petrenko fig.1, battery 12 connected to heaters 17) for powering the heater (as shown in Petrenko fig.1 and indicated by Par.0035, battery 12 is connected to heater 17 for powering the heater 17] [Par.0035 cited: “One advantage of system 100 is that battery 12 alone, or together with alternator 10, can supply heater 17 with more power than alternator 10 alone. A typical 12V battery, as fitted in a car for example, is capable of supplying from 7 kW to 10 kW for up to about thirty seconds without being damaged. Thirty seconds of 7 kW power is sufficient to deice a windshield, and battery 12 may be recharged by alternator 10 between such deicing events”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Papanikolaou in view of Bolger, Takahashi, and Honey-Jones, by adding the Petrenko rechargeable battery, because rechargeable battery is well known as to be safe and reliable; therefore, having rechargeable battery connected to the heating mechanism would create less environmental waste.

Regarding claim 15, Papanikolaou in view of Bolger, Takahashi, Honey-Jones, and Petrenko teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said resistive heater (heating mechanism 10 includes a resistive heating element 130; Papanikolaou figs.2, 5-6) is molded to a face (outer face 26 of door handle 14, Papanikolaou figs.2-3) of said housing (handle region 52, figs.2-3) (as shown in Papanikolaou figs.2-3, heating mechanism 10 is molded to outer face 26 of door handle 14 of handle region 52).
However, Papanikolaou does not discloses: 
wherein said resistive heater is a heater film.
Petrenko teaches:
wherein said resistive heater (heater 17, Petrenko fig.1) is a heater film (as indicated by Petrenko Par.0072, heater 17 is a heater film made of silver, gold or the like; it is known that resistive heater can be made of silver or gold, see prior art made of record and not relied upon in Conclusion section of this office action).
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute the Papanikolaou in view of Takahashi, Honey-Jones, Petrenko and Bolger heater (see Papanikolaou) with the Petrenko heater because the substitution of one known element for another would yield a predictable result of having a resistive heating element molded to the surface of door handle in order to apply heat to the surface of door handle in order to unlock the door in the freezing weather condition. MPEP 2143 I (B).

Regarding claim 16, Papanikolaou in view of Bolger, Takahashi, Honey-Jones, and Petrenko teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said face (outer face 26 of door handle 14, Papanikolaou figs.2-3) is oriented away from said latch (it is noted that the door latch is associated with vehicle door 12, as explained in the rejection of claim 1; therefore, when the door handle 14 is moved away from the exterior surface 28 of vehicle door 12 (as shown in Papanikolaou fig.3), the outer face 26 of door handle 14 is oriented away from said latch), 
said heater film (heating mechanism 10, Papanikolaou figs.2-3) being molded to said (outer face 26, Papanikolaou figs.2-3) [as shown in Papanikolaou figs.1-3, heating mechanism 10 is molded to outer face 26].

Regarding claim 17, Papanikolaou discloses an apparatus for a vehicle (vehicle 18, Papanikolaou fig.1), the apparatus (vehicle 18, Papanikolaou fig.1) comprising: 
a latch assembly (vehicle door 12, Papanikolaou fig.1) including a housing (handle region 52, Papanikolaou fig.1) and a latch carried in said housing (note that Papanikolaou does not explicitly show a latch; however, it is necessary to have the latch associated with a vehicle door in order to close/lock the vehicle door; additionally, the handle 26 must have a lock, because it is shown on fig.3, right above numeral 28, an icon with lock (see Papanikolaou annotated fig.3 below), the latch is necessarily present in every lock; thus, the latch is presented in the handle region 52); 
a heater including a resistive heater (heating mechanism 10 includes a resistive heating element 130; Papanikolaou figs.2, 5-6) wherein said resistive heater is carried on a face (outer face 26 of door handle 14, Papanikolaou figs.2-3) of said housing (heating mechanism 10 includes a resistive heating element 130 carried on outer face 26 of door handle 14 of handle region 52, as shown in Papanikolaou figs.1-2);
a controller (remote transmitter 36, Papanikolaou fig.4; remote transmitter 36 includes a remote start control, as indicated by Par.0025) coupled with the heater for controlling the heater (as shown in Papanikolaou figs.10-11 and indicated by Par.0025, remote transmitter 36 coupled with the heating mechanism 10 for controlling the heating mechanism 10 to activate and deactivate heating mechanism 10) [Papanikolaou Par.0025 cited: “the remote transmitter 36 for activating the heating mechanism 10”]; 
a latch temperature sensor (temperature sensor 50, Papanikolaou figs 5-6) configured to provide latch temperature data (temperature readings of surface temperature 16 of door handle 14  gathered by the temperature sensor 50, Papanikolaou Par.0028) to the controller (remote transmitter 36, Papanikolaou fig.4) [various temperature readings of surface temperature 16 of door handle 14 gathered by the temperature sensor 50 placed in communication with the heating mechanism 10, the handle region 52, and the signal 100 from the remote starter 102 of remote transmitter 36, as described in details in Papanikolaou Par.0025 & 0028];

    PNG
    media_image3.png
    622
    959
    media_image3.png
    Greyscale

Papanikolaou does not disclose:
a thermoelectric cooler controller;
an ambient air temperature sensor configured to provide ambient air temperature data to the controller when an ignition of the vehicle is in an on condition; 
a latch temperature sensor configured to provide latch temperature data to the controller when the ignition of the vehicle is in an off condition; and 
a rechargeable battery electrically connected to said heater for powering the heater.
Bolger teaches an apparatus for vehicle (Bolger figs.1-3) comprising:
a thermoelectric cooler controller (as indicated by Par.0023: “the fourth subsystem conditioner 66 may be a thermoelectric cooler”; note that Bolger fig.1 shows the fourth vehicle subsystem 66 is installed on the steering wheel 62 of the vehicle 10; however, the fourth vehicle subsystem can also be installed in door handle region as indicated by Par.0022: “A fourth vehicle subsystem may include various touch or contact points in the vehicle 10 where a vehicle user comes into physical contact with the vehicle 10. The contact points may include the steering wheel, seats, gear shifters, petals, door handles, control panels, or any other component of the vehicle 10 that the vehicle user may come into physical contact with.”)
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the invention of Papanikolaou, by adding the teaching of thermoelectric cooler controller, as taught by Bolger, in order to maintain an optimal temperature range; particularly, if the temperature is greater than an upper threshold, the thermoelectric cooler can be activated to decrease the temperature in order to maintain the desired or optimal temperature range without continuously activate and deactivate the heating mechanism; and thus, the energy would be optimally saved, as recognized by Bolger [Bolger, Par.0023].
Papanikolaou in view of Bolger teaches the apparatus as set forth above, but does not teach:
an ambient air temperature sensor configured to provide ambient air temperature data to the controller when an ignition of the vehicle is in an on condition; 
a latch temperature sensor configured to provide latch temperature data to the controller when the ignition of the vehicle is in an off condition; and 
a rechargeable battery electrically connected to said heater for powering the heater.
Takahashi teaches an apparatus for vehicle (Takahashi figs.1-2) comprising: 
an ambient air temperature sensor (ambient temperature sensor 105; Takahashi fig.1, Par.0042) configured to provide ambient air temperature data (the outputs of the ambient temperature sensor 105, Takahashi Par.0042) to the controller (electronic control unit ECU 100; Takahashi fig.1, Pars.0040 & 0042) when an ignition of the vehicle is in an on condition (as indicated by Takahashi Par.0042, when the vehicle’s ignition switch (not shown) is turned ON, the outputs of the ambient temperature sensor 105 are read by the electronic control unit ECU 100) [Takahashi Par.0042 cited: “When the engine 10 starts after the vehicle's ignition switch (not shown) is turned ON, the outputs of the speed sensor 104, the pressure sensor 103, the first and second coolant temperature sensors 101 and 102, the ambient temperature sensor 105, and the start switch 106 are read by the ECU 100”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Papanikolaou in view of Bolger, by adding the teaching of an ambient air temperature sensor configured to provide ambient air temperature data to the controller when an ignition of the vehicle is in an on condition, as taught by Takahashi, because by doing so, the temperature of the outer surface or skin of the vehicle, the door, and/or door handle can be regulated to thereby prevent the formation of ice.
Papanikolaou in view of Bolger and Takahashi teaches the apparatus as set forth above, but does not teach:
a latch temperature sensor configured to provide latch temperature data to the controller when the ignition of the vehicle is in an off condition; and 
a rechargeable battery electrically connected to said heater for powering the heater.
Honey-Jones teaches an apparatus for vehicle (Honey-Jones figs.1-7) comprising:
a temperature sensor configured to provide temperature data to the controller when the ignition of the vehicle is in an off condition (as indicated by Honey-Jones Par.0038, when the ignition of the vehicle is turned off, a controller with the temperature sensor will be activated, the controller monitors and detects the temperature by receiving temperature data from the temperature sensor) [Honey-Jones Par.0038 cited: “When the ignition of the vehicle is turned off, a controller with the temperature sensor and the carbon dioxide sensor within the vehicle cabin such as the cabin will be activated. The controller will either in an immediate real time method, or based upon a programmed timeframe for snapshots or sampling of the environment within the vehicle, monitor the vehicle cabin to detect an increase in temperature...”];
Prior art Papanikolaou discloses a latch temperature sensor configured to provide latch temperature data to the controller (as cited and explained above), but does not disclose a latch temperature sensor configured to provide latch temperature data to the controller when the ignition of the vehicle is in an off condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Papanikolaou in view of Bolger and Takahashi, by adding the teaching of a temperature sensor configured to provide temperature data to the controller when the ignition of the vehicle is in an off condition, as taught by Honey-Jones, in order to regulate the temperature of the door latch to prevent the formation of ice on the door latch even when the vehicle is in an off condition, so that the time needed to heat/warm up the door latch can be reduced.
Papanikolaou in view of Bolger, Takahashi, and Honey-Jones teaches the apparatus as set forth above, but does not teach:
a rechargeable battery electrically connected to said heater for powering the heater.
Petrenko teaches an apparatus for vehicle (100, Petrenko fig.1) comprising:
a rechargeable battery (battery 12, Petrenko fig.1; battery 12 is included in the deicing system 100 and battery 12 is a rechargeable battery as indicated by Petrenko Par.0035] electrically connected to said heater (heater 17, Petrenko fig.1) (as shown in Petrenko fig.1, battery 12 electrically connected to heaters 17) for powering the heater (as shown in Petrenko fig.1 and indicated by Par.0035, battery 12 is electrically connected to heater 17 for powering the heater 17] [Par.0035 cited: “One advantage of system 100 is that battery 12 alone, or together with alternator 10, can supply heater 17 with more power than alternator 10 alone. A typical 12V battery, as fitted in a car for example, is capable of supplying from 7 kW to 10 kW for up to about thirty seconds without being damaged. Thirty seconds of 7 kW power is sufficient to deice a windshield, and battery 12 may be recharged by alternator 10 between such deicing events”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Papanikolaou in view of Bolger, Takahashi, and Honey-Jones, by adding the Petrenko rechargeable battery, because rechargeable battery is well known as to be safe and reliable; therefore, having rechargeable battery connected to the heating mechanism would create less environmental waste.

Regarding claim 18, Papanikolaou in view of Bolger, Takahashi, Honey-Jones, and Petrenko teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said resistive heater (heating mechanism 10 includes a resistive heating element 130; Papanikolaou figs.2, 5-6) is molded to the face (outer face 26 of door handle 14, Papanikolaou figs.2-3) of said housing (handle region 52, figs.2-3) (as shown in Papanikolaou figs.2-3, heating mechanism 10 is molded to outer face 26 of door handle 14 of handle region 52).
However, Papanikolaou does not discloses: 
wherein said resistive heater is a heater film.
Petrenko teaches:
wherein said resistive heater (heater 17, Petrenko fig.1) is a heater film (as indicated by Petrenko Par.0072, heater 17 is a heater film made of silver, gold or the like; it is known that resistive heater can be made of silver or gold, see prior art made of record and not relied upon in Conclusion section of this office action).
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute the Papanikolaou in view of Takahashi, Honey-Jones, Petrenko and Bolger heater (see Papanikolaou) with the Petrenko heater because the substitution of one known element for another would yield a predictable result of having a resistive heating element molded to the surface of door handle in order to apply heat to the surface of door handle in order to unlock the door in the freezing weather condition. MPEP 2143 I (B).

Regarding claim 19, Papanikolaou in view of Bolger, Takahashi, Honey-Jones, and Petrenko teaches the apparatus as set forth above, Papanikolaou also discloses:
further including a controller (remote transmitter 36, Papanikolaou fig.4; remote transmitter 36 includes a remote start control, as indicated by Papanikolaou Par.0025) controlling operation of said heating feature (remote transmitter 36 is used to control heating mechanism 10, as indicated by Papanikolaou Par.0025) [Par.0025 cited: “the remote transmitter 36 for activating the heating mechanism 10 is a remote start control”].

Claims 12-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolaou et al. (U.S. Pub. No. 2017/0370123 A1, previously cited) in view of Takahashi et al. (U.S. 2002/0050251 A1, newly cited), Honey-Jones (U.S. 2018/0261069 A1, newly cited), Petrenko et al. (U.S. Pub. No. 2012/0234816 A1, previously cited), Bolger et al. (U.S. Pub. No. 2017/0072966 A1, previously cited), and further in view of Patel et al. (U.S. Pub. No. 2014/0000167 A1, previously cited). 
Regarding claim 12, Papanikolaou in view of Takahashi, Honey-Jones, Petrenko, and Bolger teaches the apparatus as set forth above, but does not teach:
wherein said control logic is configured to activate said heating feature in response to said current outside ambient air temperature data indicating a current outside ambient air temperature below a predetermined outside ambient threshold temperature.
Patel teaches an apparatus for vehicle (Patel figs.1-11): 
wherein said control logic is configured to activate said heating feature in response to said current outside ambient air temperature data indicating a current outside ambient air temperature below a predetermined outside ambient threshold temperature [it is noted that Patel Par.0082 cited: “Heating element 98 may be molded into the handle body, and be operably connected to a temperature sensor that monitors the external temperature. If the sensed external temperature falls below a predefined temperature (e.g. 38° F.), the heating element is turned on.”; therefore, the heating element will be activated in response to current external air temperature data indicating a current external air temperature below a predefined external temperature].
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the combination of Papanikolaou in view of Takahashi, Honey-Jones, Petrenko, and Bolger to include the teachings of activating heating feature in response to current outside ambient air temperature data indicating a current outside ambient air temperature below a predetermined outside ambient threshold temperature, as taught by Patel, because by doing so, the temperature of the outer surface or skin of the handle can be regulated and maintained at a predetermined temperature thereby prevent the formation of ice, as recognized by Patel [Patel, Par.0082].

Regarding claim 13, Papanikolaou in view of Takahashi, Honey-Jones, Petrenko, Bolger, and Patel teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said control logic (control logic as shown in Papanikolaou figs.10-11) is configured to activate said heater (heating mechanism 10 includes a resistive heating element 130; Papanikolaou figs.2, 5-6) in response to a remote start signal received by said controller (signal 100 received by remote transmitter 36; as shown in fig.4 below, or indicated by Papanikolaou Par.0025) from a remote start actuator (remote starter 102, Papanikolaou fig.4) for a vehicle (vehicle 18, Papanikolaou fig.4) [as indicated by Papanikolaou Par.0025, control logic (as shown in Papanikolaou figs.10-11) configured to activate heating mechanism 10 in response to signal 100 is transmitted from the remote starter 102 to the vehicle 18) [Papanikolaou Par.0025 cited: “a signal 100 is transmitted from the remote starter 102 to the vehicle 18 and the electrical system 104 of the vehicle 18. This signal 100 activates the heating mechanism 10.”].

Regarding claim 20, Papanikolaou in view of Bolger, Takahashi, Honey-Jones, and Petrenko teaches the apparatus as set forth above, Papanikolaou also discloses:
wherein said  controller (remote transmitter 36 includes a remote start control, as indicated by Papanikolaou Par.0025) comprises a control logic (control logic is shown in Papanikolaou figs.10-11) configured to activate and deactivate said heater (as shown in Papanikolaou figs.10-11, control logic configured to activate and deactivate heating mechanism 10)
in response to changes in current latch assembly temperature (in response to changes in temperature of surface temperature 16 of door handle 14, as shown in Papanikolaou figs.10-11).  
However, Papanikolaou in view of Bolger, Takahashi, Honey-Jones, and Petrenko does not teach: 
in response to changes in current ambient air temperature.
Patel teaches an apparatus for vehicle (Patel figs.1-11): 
a temperature sensor (Patel Par.0082) configured to sense the external temperature and in communicate with the heating element 
in response to changes in current ambient air temperature [it is noted that Patel Par.0082 cited: “Heating element 98 may be molded into the handle body, and be operably connected to a temperature sensor that monitors the external temperature. If the sensed external temperature falls below a predefined temperature (e.g. 38° F.), the heating element is turned on.”; therefore, the heating element will be activated in response to current external air temperature data indicating a current external air temperature below a predefined external temperature].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Papanikolaou in view of Bolger, Takahashi, Honey-Jones, and Petrenko, by adding the teaching of activating and deactivating the heater in response to changes in current ambient air temperature, as taught by Patel, because by doing so, the temperature of the outer surface or skin of the handle can be regulated to thereby prevent the formation of ice, as recognized by Patel [Patel, Par.0082].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Persson (U.S. Patent No. 3,818,254 A) discloses a resistive heater can be made of a highly conductive material such as gold or silver. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

								/HELENA KOSANOVIC/           							 	Supervisory Patent Examiner, 
Art Unit 3761